UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xAnnual Report under Section 13 or 15(d) of the Securities Act of 1934 For the fiscal year ended December 31, 2012 or o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period of to Commission file number:0-2500111 Federated National Holding Company (Exact name of registrant as specified in its Charter) Florida 65-0248866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No) 14050 N.W. 14th Street, Suite 180, Sunrise, Florida 33323 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code(954) 581-9993 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Nox Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has electronically submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of the Registrant’s common stock held by non-affiliates was $29,205,677on June 30, 2012,computed on the basis of the closing sale price of the Registrant’s common stock on that date. As of March 26, 2013, the total number of common shares outstanding of Registrant's common stock was8,085,589. DOCUMENTS INCORPORATED BY REFERENCE None. Federated National Holding Company Table of Contents PART I 3 ITEM 1
